Title: Mary Smith Cranch to Abigail Adams, October 1[5?]-25 1789
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree october 1[5?]th 1789
          My dear Sister
        
        I have at last receiv’d your Letter but never was poor creature more dissapointed I thought to be sure that it contain’d orders for me to get your house in order for your reception cousin John had not a doubt but you would come. Lucy was going to spend a week at Lincoln but as aunt adams was so soon to be here she desir’d to be sent for home Sister Shaw was comeing in expectation of seeing our dear Freinds & in short we were all on Tip-Toe with expectation & I can not yet give up the fond Idea my dear Sister come— every body knows that you have remov’d almost all your Furniture— we will assist you with any thing we have— Mrs Palmers Family are ready to relive to any part of the house. I wish you would accept of such an entertainment as I could give you I have a room & chamber at your service but this I know would not be so convineent or comfortable as your own— Mr Brisler says that the expence of coming will not be equal of your staying at home— I hope you will come—but whether you do or not—you will want a number of things sent round— Mr Brisler thinks he had better Send your small wines & that your Porter had better be sold here to keep it in that cellar this winter would be runing a great risk of having it Froze. I wish you would write immideatly & let us know what you would have done would you have the winter Fruit & the Butter from your Brother adams’s—
        Mr Brisler has I believe very wisely conclu’ded to return to you—Mrs Brisler is very desirous that he should. but what will you do with your house maid you will never have any harmony in you Family while you keep her, I certainly would send her home she would do tolarably well alone, but nobody could ever live with her at Mr Apthorps—
        25th
        I had written thus far disigning to send it away immediately—but before I could finish my Letter I had news of the Vice Presidents leaving new york, & concluded you was with him & was not undeceiv’d till Mr Adams arriv’d without you. & now only think how we were dissapointed & yet I cannot say but your reasons for not comeing are good— I wish Mr Adams would accept of a room & chamber with us I do not know what he will do when Mr Brisler & his wife leave him— I think he would be more comfortable with us some body must take care of his things & him too you best know whether you can trust the new servant with the key of your cellar & other matters, here will be nobody to oversee him— Mr Brisler says he will not leave Mr Adams till you say what shall be done— he thinks it will not do to stay till the cold weather sets in before he removes his Family. he means they shall go by land— I have been in Boston till yesterday ever since I reciev’d your last Letter but will see after your Thread & Ruth Ludden this week— I am now fixing cousin Tom for winter & for a Journey eastward with his Papa— I expect Sister Shaw tomorrow— how she will be dissapointed not finding you here!— Lucy wint yesterday with her uncle & cousin to see the triumphal entrance of the President into Boston—& is not yet return’d the arches were erecting when I left the Town but as we could not all be present I stay’d at home to take care of the House you will see a pompous account of it in the prints depend upon it. The poor governor was taken with a violent fit of the Gout which render’d him unfit to grace the Ceremony with his Presence & will it is suppos’d prevent him from making the first Visit—
        Doctor Tufts was married I suppose last thursday he went for that purpose when I am more acquainted with our new aunt I will give you my opinion of her— I rejoice for cousin Lucys sake—but I think there will be no heart felt harmony between the son & new mother
        Mrs Norton increases in size very fast & wishes you could be with her in march. she would be very well if she did not have so much of the Teeth ache but she is sadly afflicted with it. Do you think Polly Tailor would do for me if you should not be able to keep her I am affraid she has been so long use’d to high living that she would not know how to accomodate her self to such strick rules of eoconimy as she must submit too here. In many things I know her to be vastly superior to the girl I have with me. this girl can spin Polly cannot, tis true Nabby does not get much time to spin she does not know how to do house work half so well as polly does nor will she turn it of so fast—but then I give her but 1/6 a week you may if you please talk to her as supposing I might take her if she should be very desirous of it. if you should wish to part with her— she will never bear to be made of any importance
        I wish if you should have any chance to make an inquiery of Doctor Rush about that magnificent Funeral in Philadelphia which our neighbors have heard of & nobody else knows any thing about. I should be glad— They continue to send & receive Letters from the Family I understand they did not all founder at sea as we expected they would—
        I am very glad that the vice President & President are upon such friendly terms I never suppos’d it otherways notwithstanding those who wish’d it might not be true have been so busy in spreading reports of the animosety subsisting between the Familys— I have taken care to read such parts of your Letters as would contradict such Idle storys— As to the Fragment it was not even a nine days wonder here— it was despis’d by every body of any sentiment or goodness. The Authors revengful temper is well known & he has really hurt nobody but himself.
        
        I think those who are admitted to spend a social hour with Mrs Washington must be much pleas’d with her, from your discription of her I think her Levee days are not the pleasantest she spends. I hope I shall see the President before he returns
        By this time I suppose Louisia & the dear little Boy are begining to feel the effects of their dessorder I hope they will not be bad I shall feel anxious till I hear again
        How happy I should feel to spend a few Days with you in this recess fall from the shackels of ceremony— The sweet Little Boy I have with me makes our house chearful— he is a fine Child full of chat & very sensible— If it was not for him I should sometimes be very melancholy.—
        Mr Cranch desires me to present his Love to you & tell you he was as much dissapointed as any of us by your not comeing he is as thin as he was last fall the heat & hard work of the summer has carried away all the Flesh he had peck’d us in the winter
        I am sorry for your attacks of the Rhumatism— I am sadly worry’d with it myself & am now scarcly able to sit in my chair I am in so much pain with it—
        You will write me soon I hope as I wish to know what you would have sent to you by Barnard— give my Love to all my Cousins & accept the affectionate Love of your / grateful Sister
        Mary Cranch
      